DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's submission filed on 19 March, 2021 has been entered. Claims 2, 8, 11 and 17 have been currently amended. Claims 4, 13 and 19-20 have been canceled. No claim has been newly added. As a result, claims 1-3, 5-12, 14-18 and 21-22 are pending in the application. 

Response to Arguments
Applicant’s arguments, see remark, filed on 19 March, 2021, with respect to the rejections of claims 1-3, 5-12 and 14-18 and 21-22 under the prior art rejections have been fully considered. The applicant’s remark to the claims were considered with the results that follow.
Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification. SeeMPEP2111 [R-1 ].
Interpretation of Claims-Broadest Reasonable Interpretation During patent examination, the pending claims must be ‘given the broadest reasonable interpretation consistent with the specification.’ Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the 

Applicant’s argument, filed on 19 March, 2021, with respect to the rejections of independent claims 1 and 10 under 35 U.S.C 103, where the applicant asserts that Sukegawa fails to disclose the feature of "when a total number of successful matches of the card swiping information and the image recognition information of the first entrance-exit person is greater than a predetermined value, the first entrance-exit person is upgraded in authority, and entrance guard verification information of the first entrance-exit person is changed from the card swiping information plus the image recognition information to the image recognition information only" as recited in independent claims 1 and 10”.
In response, the Examiner respectfully disagrees. Sukegawa's invention installing person recognition system in entrance of building or room in order to perform user authentication. For the limitation “when a total number of successful matches of the card swiping information and the image recognition information of the first entrance-exit person is greater than a predetermined value, the first entrance-exit person is upgraded in authority”, Sukegawa teaches in paragraph [0115], which details when the collating process is to be performed using a magnetic card or IC card of the person O to be authenticated, the authenticator 2 collates data stored in the dictionary storage with data which is recorded on a magnetic card or IC card of the person O and input from the authentication data input unit 3.  When collation is to be performed using a key of the person O to be authenticated, the authenticator 2 collates a lock pattern stored in the 
Examiner correlates matching check for every predetermined number of times or if any similarity such as authentication score as the result is smaller or greater than a predetermined threshold value according to the magnetic card or IC card of the person process and face image recognition process as ‘total number of successful matches of card swiping information and the image recognition information of the first entrance-exit person’.
Sukegawa, also teaches for the limitation “entrance guard verification information of the first entrance-exit person is changed from the card swiping information plus the image recognition information to the image recognition information only”, at [0325] which determines that the collation is successful only when the degree of collation with the photographed face image is a maximum and this collation degree is equal to or larger than a predetermined threshold value on the basis of this collation. Examiner correlates automatic recognition process as ‘entrance guard verification information’ which checks whether the difference between the image of the present frame and the image of the preceding frame is equal to or larger than a predetermined threshold value.

Therefore, in view of the above, the examiner believes that the features of the claims 1-3, 5-12, 14-18 and 21-22, and all other dependent claims are taught by the applied arts. After consideration of arguments, rejection of claims 1-3, 5-12, 14-18 and 21-22 under 35 U.S.C. § 103 is proper and is, therefore, maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 10-12, 14-16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hironori Dobashi et al. (US Patent Publication No. US 2003/0185423 A1, hereinafter referred to as “Dobashi”) in view of James Trani et al. .
With respect to claim 1, Dobashi teaches a regional population management method, comprising: obtaining identity information of entrance-exit persons of an area (see Para [0016], inputs a face image of a visitor (i.e. obtaining identity information of entrance-exit persons) controls the open/close state of ‘an entrance/exit door of a visiting destination (i.e. an area) based on the recognition result); 
establishing an identity database corresponding to each of the entrance-exit persons according to obtained identity information (see Para [0016], ‘recognition section recognizes the face image of the visitor by collating a feature amount extracted by the feature amount extracting section with a reference feature amount corresponding to identification information input by the key input section (i.e. establishing an identity database)’ and acquired from the feature amount registration section based on the identification information), wherein the area comprises a plurality of entrance guards and a plurality of monitoring devices (see Fig. 1 and Para [0053]-[0054], the face image recognition apparatus includes a camera 101, first illuminating section 102, second illuminating section 103, ten-key section 104 and processing section 105); 
setting an entrance guard authorization to each of the entrance-exit persons (see Para [0016],a feature amount registration section in which a reference feature amount is previously registered in correspondence to identification information of the visiting destination); 
the camera 101 is used to photograph and input a face image (which is an image including at least the face) of a to-be-recognized ‘person 100 (i.e. a first entrance-exit person of the area)’), wherein the entrance guard entrance-exit information comprises image recognition information (see Fig. 1 and Para [0016]a recognition section which recognizes the face image of the visitor by acquiring a reference feature amount corresponding to identification information input by said key input section from said feature amount registration section based on the identification information); 
determining the first entrance-exit person being authorized in response to the card swiping information matching with the image recognition information (see Para [0085], when a person is identified based on the face image by specifying the person by use of individual information of a card, password, ID number or key, the recognition section 108 calculates the similarity between the feature amount registered in the dictionary corresponding to the individual information and the feature amount extracted from the face image photographed by the camera 101); 
opening a current entrance guard in response to the first entrance-exit person being authorized (see Para [0163], when receiving the signal of "open the door" from the recognition section 108, the door control section 112 controls and sets the entrance/exit door 202 into an open state so as to permit a to-be-recognized a visitor to pass through the door); and 
the passage control apparatus performs entrance/exit management with respect to an important facility, recognizes the face image of a visitor (passer) and controls the open/close state of the entrance/exit door (i.e. entrance-exit list of the first entrance-exit person) of the important facility based on the recognition result).
Although, Dobashi teaches ‘the entrance guard entrance-exit information comprises image recognition information, and determining whether the first entrance-exit person is authorized according to the image recognition information. However, Dobashi does not explicitly teaches “wherein the entrance guard entrance-exit information comprises card swiping information; and determining whether the first entrance-exit person is authorized according to the card swiping information; wherein when a total number of successful matches of the card swiping information and the image recognition information of the first entrance-exit person is greater than a predetermined value, the first entrance-exit person is upgraded in authority, and entrance guard verification information of the first entrance-exit    person is changed from the card swiping information plus the image recognition information to the image recognition information only”.
However, Trani teaches “wherein the entrance guard entrance-exit information comprises card swiping information (see Para [0008], individuals interact with the access control readers by swiping keycards or bringing contactless smart cards within range (approximately 2-3 inches or 5 centimeters) of a reader);
the access control readers authenticate identities of (or authorize) individuals and then permit those authenticated individuals to access the restricted areas through the access points, wherein individuals interact with the access control readers by swiping keycards or bringing contactless smart cards within range (approximately 2-3 inches or 5 centimeters) of a reader)”.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Dobashi’s system for recognizing faces of persons in security management to include the teachings of Trani’s monitoring a public access point system. Dobashi and Trani are in the same field of invention because all of them teach monitoring entrance-exit information of people access control. 
The modification to do so would provide a better results in modifying Dobashi’s face image recognition system by incorporating Trani’s system for controlling access of users to a public access point to analysis a regional population management as taught by Trani in order to allows access to a restricted area by unlocking the access point of the restricted area, thus providing access for an authorized user to the restricted area, while generating an alarm for an unauthorized user.
However, Dobashi and Trani do not explicitly teaches “wherein when a total number of successful matches of the card swiping information and the image recognition information of the first entrance-exit person is greater than a predetermined value, the first entrance-exit person is upgraded in authority, and entrance guard 
However, Sukegawa teaches wherein when a total number of successful matches of the card swiping information and the image recognition information of the first entrance-exit person is greater than a predetermined value, the first entrance-exit person is upgraded in authority (see Para [0202], in this identification process, a person is identified by personal information, and a face image corresponding to the specified personal information is collated with a face image of a person to be authenticated.  The result of this collation is given as similarity.  In this identification process, therefore, if the similarity obtained by the collation exceeds a predetermined threshold value, it is determined that the identification is successful, in this case, the person recognition apparatus is equipped with a card reader for reading the information recorded on the card, and further Para [0131] teaches management authority storage 11 stores information (user ID) indicating each registrant and information (IDs to be managed) indicating registrants over whom each registrant has management authority, wherein a registrant having user ID 3 has management authority over registrants having user IDs 6 and 7), and entrance guard verification information of the first entrance-exit person is changed from the card swiping information plus the image recognition information to the image recognition information only (see Para [0242], information concerning a face during registration and information concerning a face input during recognition are simultaneously displayed, and this gives a person to be authenticated an index indicating the way his or her face is correctly recognized)”.

The modification to do so would provide a better results in modifying Dobashi’s face image recognition system by incorporating Trani’s system for controlling access of users to a public access point to analysis a regional population management to include the teaching of person authentication method as taught by Sukegawa in order to allow safely updates a dictionary for authentication without any intervention of the user, while improving the security level and authentication accuracy, by the data collation.
Claim 10 is substantially similar to claim 1, and therefore likewise rejected.
Regarding claim 2, Dobashi and Trani and Sukegawa combined teach obtaining the identity information of the entrance-exit persons of the area (see Para [0016], inputs a face image of a visitor (i.e. obtaining identity information of entrance-exit persons)controls the open/close state of ‘an entrance/exit door of a visiting destination (i.e. an area) based on the recognition result); and checking the identity information of each of the entrance-exit persons through a real-name authentication system (see Para [0086], inputting individual information such as a card, password, ID number, key or the like).  

Regarding claim 3, Dobashi and Trani and Sukegawa combined teach uploading the identity database of each of the entrance-exit persons to a residence information registration platform (see Para [0166], plurality of registration information items, for example of all of the members of the family are held in correspondence to one room number in a registration information holding section 109, when the present apparatus is installed at the entrance of the apartment house).  
Claim 12 is substantially similar to claim 3, and therefore likewise rejected.
Regarding claim 4, Dobashi and Trani and Sukegawa combined teach obtaining an entrance-exit tracking of the first entrance-exit person according to the Page 11 of 16 entrance guard entrance-exit information and the video record information (see Dobashi: Para [0167], when a room number is input by use of the ten-key section, the face image input section or feature amount extracting section determines whether or not a face image exists in the image photographed by the camera (i.e. tracking person)); and
analyzing an entrance-exit behavior of the first entrance-exit person according to the entrance exit tracking (see Dobashi:  Para [0169], if the maximum similarity is larger than the preset threshold value, the recognition section outputs a signal of "open the door" to the door control section, and on the other hand, as the result of comparison, if the maximum similarity is not larger than the preset threshold value, the recognition section 108 outputs a signal of "close the door" to the door control section).  
Claim 13 is substantially similar to claim 4, and therefore likewise rejected.
Regarding claim 5, Dobashi and Trani and Sukegawa combined teach teaches determining whether an abnormal entrance-exit behavior of the first entrance-exit person is existed according to the entrance guard entrance-exit information and the video record information (see Dobashi : Para [0109], a doubtful person or a person who works mischief can be prevented from being incorrectly recognized and the effect that doubtful and mischievous actions can be suppressed can be attained); and outputting an alarm in response to the abnormal entrance-exit behavior of the first entrance-exit person being existed (see Trani: Para [0069], generating an alarm for an unauthorized user).  
Regarding claim 6, Dobashi and Trani combined teach obtaining location information and serial number information of the plurality of entrance guards and the plurality of monitoring devices (see Dobashi : Fig. 1 and  Para [0054], the camera 101 is used to photograph and input a face image (which is an image including at least the face) of a to-be-recognized ‘person 100 (i.e. a first entrance-exit person of the area)’; and generating a monitoring map according to the location information (see Dobashi : Para [0069],various information items including image input data, extracted feature amount, partial space, inherent vector configuring a partial space, correlation matrix, status information such as time, date and location of registration, individual information such as a password, ID number are used) and the serial number information of the plurality of entrance guards and the plurality of monitoring devices(see Dobashi:  Fig. 1 and Para [0053]-[0054], the face image recognition apparatus includes a camera 101, first illuminating section 102, second illuminating section 103, ten-key section 104 and processing section 105, and Para [0016], a recognition section which recognizes the face image of the visitor by collating a feature amount extracted by the feature amount extracting section with a reference feature amount corresponding to identification information input by the key input section and acquired from the feature amount registration section based on the identification information).  
Claim 15 is substantially similar to claim 6, and therefore likewise rejected.
Regarding claim 7, Dobashi and Trani and Sukegawa combined teach clicking a device icon of the monitoring map to view gathering information, operation state information (see Dobashi : Para [0006],permitting the to-be-recognized person to input his own identification information and specify registration information), and maintaining information of the device; and wherein the device can be the entrance guard or the monitoring device (see Dobashi : Fig. 1 and Para [0053]-[0054], the face image recognition apparatus includes a camera 101, first illuminating section 102, second illuminating section 103, ten-key section 104 and processing section 105).  
Claim 16 is substantially similar to claim 7, and therefore likewise rejected.

Regarding claim 19, the claim is rejected by the same rationale as stated in claim 1 rejection. Trani further teaches wherein when a total number of successful matches of the card swiping information (see Para [0112], upon finding a match, the verification and tracking system 115 then executes a lookup of the matched user information 88 against the locally stored authorization information 46 in the cache for the user) and the image recognition information of the first entrance-exit person is greater than a predetermined value (see Para [0110], the information 88/46/91/93 within the user accounts 19 is stale if its time stamp indicates that it is older than a predetermined threshold value), the first entrance-exit person is upgraded in authority (see Para [0111], the verification and tracking system then determines if the user is as authorized user for the access point), and the first entrance-exit person is authorized only by the image recognition information (see Para [0074], the video analysis system analyzes the tracking information provided by the location data in conjunction with the video data to determine which individuals in a scene are users (holding users devices 103) and which are non-users (not holding user devices 103)).

Claim 20 is substantially similar to claim 19, and therefore likewise rejected.

Regarding claim 21, the claim is rejected by the same rationale as stated in claim 1 rejection. Trani further teaches generating an entrance-exit tracking of the first entrance-exit person according to the entrance guard entrance-exit information and the video record information and analyzing an entrance-exit behavior of the first entrance-exit person according to the entrance-exit tracking (see Para [0130], identification of the user 104 within the video data includes facial recognition and human behavioral analysis recognition (e.g. identifying a user by their distinctive gait and/or body proportions). In response to confirming the authorized users 104 via the biometric identifiers 93, the verification and tracking system 115 signals a door controller to unlock or otherwise allow passage through the public access points 129' for authorized users).
Claim 22 is substantially similar to claim 21, and therefore likewise rejected.

Claims 8-9 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Dobashi in view of Trani and Sukegawa, and further in view of Michael M.Ozburn et al. (US Patented No: US 2005/0091368 A1, hereinafter referred to as “Ozburn”).
Regarding claim 8, Dobashi and Trani and Sukegawa teach claim 1 as above. However, Dobashi and Trani and Sukegawa do not explicitly teaches “wherein the entrance-exit persons comprise different roles, the method further comprises: establishing a tree topology diagram among the different roles; and setting an entrance-exit authority and an operation authority to each of the roles”.
However, Ozburn teaches “wherein the entrance-exit persons comprise different roles (see Para [0055]-[0061], the school may initially assign each team member multiple roles expecting to eventually limit each person to a single role), the method further comprises: establishing a tree topology diagram among the different roles (see Para [0055]-[0060], different roles); and setting an entrance-exit authority and an operation authority to each of the roles (see Para [0076], students remain in their scheduled classes, but the doors of the school are locked preventing entrance and exit (i.e. assign operation authority roles)”.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Dobashi and Trani and Sukegawa with the teachings of Ozburnto’s interactive crisis management alert and information system to analysis a regional population management as taught by Ozburn 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Dobashi’s system for recognizing faces of persons in security management to include the teachings of Trani’s monitoring a public access point system, and the teaching of Sukegawa’s person recognition apparatus installed in entrance of building/room for performing user authentication with the teaching of Ozburn’s  interactive crisis management alert and information system. Dobashi, Trani, Sukegawa and Ozburn are in the same field of invention because all of them teach monitoring entrance-exit information of people access control. One would have been motivated to make this combination because it organizes responses and designates all reasonable communication alternatives, in order to deal with emergency or crisis situations in real-time manner.

Claim 17 is substantially similar to claim 8, and therefore likewise rejected.
As per, claim 9 is rejected by the same rationale as stated in claim 8 rejection. Furthermore, Salyers discloses sending predetermined notification information to each of the entrance-exit persons according to the identity libraries of the entrance-exit persons (see Para [0147], the signal for evacuation can be communicated in several ways that should be noticeably different from an alarm for a fire, and acceptable signals include a unique bell signal, code announcement, or plain language verbal announcement).
Claim 18 is substantially similar to claim 9, and therefore likewise rejected.


                                                     Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	GIBSON; Jonathan D. et al discloses US 2018/0146325 A1 a system and a method for localization from an access point and mobile device. 
Hamada; Yu discloses US 10638317 B2 processing device, information processing device, information processing system, processing method, and information processing method. 
Shim; Chung Seob discloses US 9237603 B2 a method for automatically changing an operation mode of a dual mode terminal between a service provided in a specific area and a mobile communication service. 


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

                                                       Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDALIB FT LODHI whose telephone number is (571)270-1759.  The examiner can normally be reached on Monday-Friday, 10:30 am-6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571) 272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/ANDALIB F LODHI/Examiner, Art Unit 2162                                                                                                                                                                                                        03/26/2021


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162